Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 19, 2019. 

Amendments
           Applicant's amendments, filed September 19, 2019, is acknowledged. Applicant has amended Claims 3-6, 8, 15-16, 18, 20-26, 29-30, 34, and 36-38.
	Claims 1-44 are pending. 

Claim Objections
1. 	Claims 22-26 are objected to because of the following informalities:
The claim(s) fail to follow the standards or format for U.S. applications. The claims recite intended use clauses; however, the claims are directed to products, not methods of use. 
Claims 22-26 will not be given further consideration because it is unclear if Applicant is attempting to claim a product or a method.
	Appropriate correction is required. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-21, 27-35, and 42-44, drawn to a polynucleotide comprising a promoter comprising a human rod photoreceptor-specific promoter element (hRPSPE) and a core promoter (CP), and at least one transgene (TG) operably linked to the promoter. 
Group II, claim(s) 36-41, drawn to methods for treating retinal degeneration in a subject in need thereof, the method comprising the step of administering to the subject a therapeutically effective amount of a polynucleotide comprising a promoter comprising a human rod photoreceptor-specific promoter element (hRPSPE) and a core promoter (CP), and at least one transgene (TG) operably linked to the promoter.


Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a truncated human rhodopsin promoter operably linked to a transgene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Farrar et al (U.S. 2010/0190841; of record) who disclosed polynucleotide expression constructs comprising a truncated human rhodopsin promoter, to wit, SEQ ID NO:95 that comprises SEQ ID NO:9, being operably linked to the artisan’s transgene of interest, as illustrated in Figures 1 and 9. Thus, the common technical feature, as recited in Claim 27, does not contribute over the prior art. 

3. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative promoter structure, or specific variant thereof, as recited in Claims 1-2, 4, 17, 27, 38-39, and 41-44, per SEQ ID NO’s 1-2, 9, and 42-44, whereby discordant promoter SEQ ID NO, polynucleotide SEQ ID NO, and vector SEQ ID NO will be considered a non-compliant amendment; and 
ii) alternative transgene, as recited in Claims 6 and 29, and corresponding SEQ ID NO, as recited in, e.g. Claim 7, and as disclosed in the specification (Table 1, SEQ ID Nos 3, 7, 8, 40-44), whereby discordant transgene and SEQ ID NO will be considered a non-compliant amendment. 
	Applicant is required to clarify the record regarding which hCNGB1 nucleotide SEQ ID NO corresponds to which HCNGB1 amino acid sequence, whereby discordant nucleotide SEQ ID NO and amino acid SEQ ID NO will be considered a non-compliant amendment.
Applicant is required, in reply to this action, to elect a single species from each of (i) and (ii) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 16, 18, 21, 27, 34, 36-37, 39, and 41-44.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/PRIMARY EXAMINER, ART UNIT 1633